Citation Nr: 9900587	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating action in which 
the RO denied a rating in excess of 30 percent for PTSD and 
denied a total rating for compensation purposes based on 
individual unemployability due to service connected 
disability.  The veteran appealed and was afforded a hearing 
at the RO in October 1996.  His claims were denied by the 
hearing officer in a June 1997 Supplemental Statement of the 
Case (SSOC).  In October 1998, the veteran appeared before 
the undersigned member of the Board for a hearing in 
Washington, D.C.


REMAND

The veteran and his representative contend, in essence, that 
his PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 30 percent.  The veteran also 
maintains that his service connected PTSD prevents him from 
working.

The veterans PTSD was originally evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 
38 C.F.R. § 4.132, prior to November 7, 1996.  However, 
subsequent to filing his claim for an increased rating, the 
rating schedule for determining the disability evaluations to 
be assigned for all mental disorders was changed, effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In the June 1997 Supplemental Statement of the 
Case (SSOC), the hearing officer attempted to evaluate the 
veterans PTSD under the new rating criteria effective 
November 7, 1996.  It is the opinion of the Board, however, 
that the findings on the April 1997 VA psychiatric 
examination were not sufficiently comprehensive to evaluate 
the current severity of the veterans service connected PTSD 
under both the old and new rating criteria.

VA outpatient treatment records from the Lake City, Florida 
VA Medical Center (VAMC) reflect that the veteran was treated 
for severe, chronic PTSD throughout 1996.  In May 1996, the 
veteran was noted to be open in expressing resentment and 
frustration towards authority figures.  He reported that he 
had been treated unfairly by authority figures.  He 
complained of flashbacks and nightmares during thunderstorms.  
Recorded clinical data indicates that the veteran related 
well with other veterans who had PTSD, but not with society 
in general.  He was noted to exhibit marked underlying anger, 
resentment and temper control problems.

At his October 1996 RO hearing, the veteran testified that he 
is frequently violent.  He sleeps no more than two hours per 
day; he stays up all night watching television.  He calms 
down when he talks to other Vietnam veterans.  He keeps a 
loaded rifle in his house where he can get to it easily.  The 
veteran testified that he sometimes tastes blood in his 
mouth.  He lives in the woods and stays away from other 
people.  He reported that he has been receiving Social 
Security Disability benefits since 1985 due, in part, to his 
PTSD.

On VA psychiatric examination in April 1997, the veteran 
reported that he was an infantryman in Vietnam for about one 
year.  He said that he forgets a lot of what happened in 
Vietnam.  He indicated that he has not been employed since 
the mid 1970s and has been receiving Social Security 
Disability Benefits for 15-20 years.  He said he was fired 
from his last job when he tried to kill a man whom he was 
working with, but could not provide any details of where he 
was working when this happened.  The veteran complained that 
he does not sleep much because of nightmares that occur every 
other night.  He gets angry and violent when he has 
recollections of his Vietnam experiences, even during the 
daytime.  He said that he has difficulty being around other 
people, including his wife and children.  The veteran 
indicated that he avoids being around people or anything that 
would remind him of Vietnam.  He denied symptoms of 
hypervigilance or exaggerated startle response.

On examination, the veteran appeared comfortable throughout 
and was cooperative with questioning.  There was no 
psychomotor retardation or agitation.  Thought processes were 
logical, relevant and goal directed.  The veteran appeared to 
be having no problems concentrating during the interview and 
exhibited no cognitive deficits.  He denied any psychotic 
symptomatology or suicidal ideation.  Insight was noted to be 
poor and judgment impaired.  The diagnostic impression was 
antisocial personality disorder.  The examiner commented that 
the veteran reported several symptoms that could be 
suggestive of PTSD, but based on his lack of remorse or 
discomfort in discussing his traumatic experience, and given 
his violent history, his symptoms were more likely 
representative of an antisocial personality disorder.

Appellate review of the April 1997 examination report raises 
the question of whether the VA examiner reviewed the claims 
folder at any time prior to or during the examination of the 
veteran.  The U.S. Court of Veterans Appeals (Court) has 
ruled that the fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).
The Board also notes that there was no comment by the VA 
examiner regarding the extent of the veterans social and 
occupational impairment as a result of his PTSD, consistent 
with what the United States Court of Veterans Appeals (Court) 
specifically required in Massey v. Brown, 7 Vet.App. 204 
(1994).  As regards the evaluation of the veterans 
psychiatric disorder under the criteria in effect prior to 
November 7, 1996, the VA examination requested below will 
need to contain all information necessary to comply with the 
Courts precedent decision.

Subsequent to the April 1997 VA psychiatric examination, the 
veteran was hospitalized by VA from August 22, 1997, through 
September 3, 1997.  A copy of the discharge summary from the 
Hampton, Virginia VAMC is in the claims folder.  During his 
hospitalization, the veteran was treated for PTSD and 
participated in individual and group therapy.  Mental status 
examination revealed normal speech and motor activity with no 
evidence of psychotic thinking.  The veteran was observed to 
be somewhat guarded and evasive with a dysphoric mood and 
congruent affect.  There were no signs of active suicidal or 
homicidal ideation.  Insight was noted to be good and 
judgment fair.  On discharge, the veteran was noted to be 
much improved and sleeping better.

Additional VA outpatient treatment records from the Hampton, 
Virginia VAMC were submitted by the veteran at his October 
1998 Board hearing, accompanied by a waiver of RO review 
pursuant to the provisions of 38 C.F.R. § 20.1304 (c) (1998).  
These VA outpatient treatment records document treatment from 
March 1998 through October 1998.  The most recent recorded 
clinical data in October 1998 indicates that the veteran has 
chronic PTSD with an impact on his social, family and 
vocational functioning.  It is further reported that the 
veteran appears to be unemployable due to chronic, severe 
PTSD.  A Global Assessment of Functioning (GAF) score of 45 
was reported, indicative of serious symptoms or serious 
impairment in social, occupational or school functioning.  On 
remand, this new evidence must be reviewed by the RO after 
the requested development has been completed and prior to any 
readjudication of the issue of entitlement to an increased 
rating for PTSD.

The veteran also contends that he is unable to work because 
of his service connected disability.  The veteran is 
currently service connected only for PTSD, rated 30 percent 
disabling.  A social and industrial survey in June 1985 
indicates that the veteran completed high school and attended 
some technical school for auto mechanics.  At his Board 
hearing in October 1998, the veteran indicated that he had 
completed high school and had not worked in at least 10 
years, although he did not remember the exact date.

Pursuant to the provisions of 38 C.F.R. § 4.16(a) (1998), a 
total rating for compensation purposes based on individual 
unemployability may be assigned if the schedular rating is 
less than total, when the veteran is unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  Following the development requested below, 
and if the veterans PTSD is found to be 60 percent or more 
disabling, the rating board should enter a decision which 
reflects consideration of the effect of the degree to which 
the veterans service connected PTSD impacts on his ability 
to work.  See Friscia  v. Brown, 7 Vet.App. 294 (1995).

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service connected PTSD 
since October 1998, the date of the most 
recent treatment records in the claims 
folder.  Based on his response, the RO 
should obtain a copy of all treatment 
records referable to PTSD from the 
identified source(s), and associate them 
in the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current severity of the 
service connected PTSD and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
psychiatric disorders.  All clinical 
findings should be reported in detail.  
The examiner must comment as to the 
degree to which the psychiatric symptoms 
attributable to the service connected 
PTSD affect the veterans ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey, 
supra.  The RO must furnish the examining 
physician with a copy of the rating 
criteria for evaluating psychiatric 
disorders which became effective November 
7, 1996.  The examining physician must 
comment as to the presence or absence of 
each symptom and finding required under 
the new rating criteria for ratings from 
zero percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

3.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.

4.  Thereafter, the RO should evaluate 
the service connected PTSD under the old 
rating criteria, considering the Courts 
guidance in the Massey case.  
Additionally, the veterans PTSD should 
be evaluated under the new rating 
criteria which became effective November 
7, 1996.  The veteran should be assigned 
a rating consistent with whichever 
rating criteria would provide for a 
higher rating.  See Karnas, supra.

5.  After the RO has adjudicated the 
issue of entitlement to an increased 
rating for the veterans service 
connected PTSD, the RO should 
readjudicate the issue of entitlement to 
a total rating for compensation purposes 
based on individual unemployability due 
to service connected disability.

In the event the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and afforded a reasonable 
time to reply thereto.  Thereafter, the case should be 
returned to the Board for further appellate consideration , 
as required.  No action is required of the veteran until 
notified.  The purpose of this REMAND is to procure 
clarifying data, ensure due process of law and to comply with 
the precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
